

117 HR 2600 IH: Drug Cartel Terrorist Designation Act
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2600IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Roy (for himself, Mr. Green of Tennessee, Mr. Cloud, Mr. Gooden of Texas, Ms. Van Duyne, Mr. McCaul, Mr. Jackson, Mr. Fallon, Mr. Gohmert, Ms. Granger, Mr. Pfluger, Mr. Weber of Texas, Mr. Williams of Texas, Mr. Tony Gonzales of Texas, Mr. Brady, Mr. Taylor, Mr. Carter of Texas, Mr. Sessions, Mr. Arrington, Mr. Tiffany, Mr. Perry, Mr. Murphy of North Carolina, Mr. Duncan, Mr. Biggs, Mr. Budd, Mr. Higgins of Louisiana, Mr. Hice of Georgia, Ms. Herrell, Mr. Norman, Mr. Bishop of North Carolina, Mrs. Greene of Georgia, Mr. Buck, Mrs. Miller of Illinois, Mr. Burgess, Mr. Donalds, and Mr. Davidson) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Secretary of State to submit to Congress a report on the designation of the Reynosa/Los Metros faction of the Gulf Cartel, and the Cartel Del Noreste faction of Los Zetas as foreign terrorist organizations, and for other purposes.1.Short titleThis Act may be cited as the Drug Cartel Terrorist Designation Act.2.Report on designation of certain drug cartels as foreign terrorist organizations(a)Sense of CongressIt is the sense of Congress that each of the drug cartels set forth in subsection (b) meets the criteria for designation as a foreign terrorist organization as set forth in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).(b)DesignationThe Secretary of State shall designate each of the following Mexican drug cartels as a foreign terrorist organization under such section 219:(1)The Reynosa/Los Metros faction of the Gulf Cartel.(2)The Cartel Del Noreste faction of Los Zetas.(c)Report(1)Report requiredNot later than 30 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Director of National Intelligence, shall submit to the appropriate committees of Congress—(A)a detailed report on each of the drug cartels listed in section (2)(b) and any other cartels the Secretary may identify, including the criteria met for designation as a foreign terrorist organization as set forth in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); and(B)for each of the cartels designated under subsection (b), if the Secretary determines that the drug cartel does not meet the criteria set forth under such section 219, a detailed justification as to which criteria have not been met.(2)Designation of additional cartelsNot later than 30 days after the submission of the report the Secretary shall designate any cartel or any faction thereof as a foreign terrorist organization listed in the report that met the criteria for designation as a foreign terrorist organization as set forth in section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).(3)FormThe report required by paragraph (1) shall—(A)be submitted in unclassified form, but may include a classified annex; and(B)be made available only in electronic form and shall not be printed, except if a printed copy is requested by an office of the legislative branch.(4)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on the Judiciary, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.